DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-37 are cancelled and claims 38-52 were newly added in the amendment filed July 6, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing, stimulating or increasing immune response, and blocking the interaction of PD-L1 with PD-1 using the compounds of Formula (I) as claimed, does not reasonably provide enablement for inhibiting growth, proliferation or metastasis of cancer cells, or treating infectious diseases or septic shock.  The specification does not enable any use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The Nature of the Invention 
Claims 42-44 are drawn to methods of inhibiting growth, proliferation or metastasis of cancer cells using compounds of Formula I. Claims 45-48 are drawn to methods of treating infectious diseases using compounds of Formula I. Claims 49-50 are drawn to methods of treating septic shock using compounds of Formula I.
The breadth of the claims
Formula I has been amended to limit the scope to closely reflect the subset of compounds recited within Table 1 of the specification. 
The scope of the claims with respect to cancer is extremely broad and includes all cancer and tumor types. Claim 43, which is the most narrow in scope, includes several different cancers including melanoma, renal cell carcinoma, squamous non-small cell lung cancer (NSCLC), non-squamous NSCLC, colorectal cancer, castration-resistant prostate cancer, ovarian cancer, gastric cancer, hepatocellular 
The scope of the claims with respect to infectious diseases is extremely broad and includes all viral, bacterial and fungal infections. Claim 47, which is the most narrow in scope, includes several viral pathogens including HIV, Hepatitis A, Hepatitis B, Hepatitis C, herpes viruses, and influenza.
The scope of the claims with respect to septic shock is also broad as it encompasses shock resulting from any cause.
The State of the Prior Art 
	The Examiner is not aware of prior art disclosing compounds of Formula I.
	The prior art suggests that PD-1 pathway inhibitors are promising therapies for a variety of cancers. In a review article published the year of the earliest effective filing date of the instant application, Dolan et al. (Cancer Control, July 2014, Vol. 21, No. 3 pp. 231-237) state:
The PD-1/PD-L1 pathway in cancer is implicated in tumors escaping immune destruction and is
a promising therapeutic target. The development of anti–PD-1 and anti–PD-L1 agents marks a new era in the treatment of cancer with immunotherapies. Early clinical experience has shown encouraging activity of these agents in a variety of tumors, and further results are eagerly awaited from completed and ongoing studies.

However, the prior art fails to disclose small molecule PD-1 pathway inhibitors that treat cancer.

 The Predictability or Unpredictability of the Art
	The prior art pertaining to the development of small molecule inhibitors of the PD-1/PD-L1 interaction is highly unpredictable. Barakat teaches on p. 1000e: 
Despite all these advantages over current immune checkpoint’s antibodies, very limited efforts have been directed to development of small molecules toward these targets. This is mainly due to the limited structural information on these proteins. For example, current PD-1 crystal structures describe PPIs of mouse PD-1 and human PD-L1 or with mouse PD-L2. Similarly, there is only one structure for the mouse TIM-3. Lacking the detailed human protein-protein interactions is a barrier to rationally design small molecule inhibitors for these targets.

	In addition, the art is highly unpredictable with respect to the treatment of infectious diseases using PD-1 inhibitors. In a post-filing date review, Wykes et al. (Nature Reviews Immunology, 2018, Vol 
Whether immunotherapies can also be effective for treating infectious diseases is less well explored. However, the fact that these inhibitory pathways are also exploited for immune evasion by pathogens suggests that their blockade could be used for the prevention and treatment of infectious diseases, in either the acute or chronic phases of infection.

	In addition, the art is highly unpredictable with respect to the treatment septic shock using PD-1 inhibitors. In a post-filing date publication, Busch et al. (Intensive Care Medicine Experimental, 2020, Vol. 8, No. 7, pp. 1-19) report a disconnect between promising preclinical data and clinical results (p. 2, paragraph 2):
Checkpoint molecule expression is reportedly increased in septic patients, and there has been interest in using CPIs to augment host defense for sepsis due to acute bacterial infection. This therapeutic approach has risks though, since CPIs could elicit host inflammation and aggravate sepsis-associated inflammatory injury. Despite such risks, CPIs have been reported to improve bacterial clearance and survival in several animal bacterial sepsis models. Based in part on these preclinical studies, two phase I clinical trials have been conducted testing CPI therapy in patients presenting with severe sepsis or septic shock. However in one, treatment with an anti-PD-L1 mAb did not have apparent benefit, and a planned phase II trial was not conducted. A second phase I sepsis trial of an anti-PD-1 mAb was completed in January 2018, but further clinical trials have not been announced. 
	
The Relative Skill of Those in the Art
	The relative skill in the art is high, although it is not within the ordinary skill in the art to use small molecule inhibitors of the PD-1 and PD-L1 interaction to inhibit cancer or treat infectious disease or septic shock.
Level of Guidance in the Specification 
The specification does not include guidance that establishes the PD-1/PD-L1 inhibitors as inhibitors of cancer cell growth.
The specification does not include guidance that establishes the PD-1/PD-L1 interaction as a validated target for the treatment of infectious disease or septic shock.
The Presence or Absence of Working Examples

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed compounds would be effective at inhibiting cancer cells or treating an infectious disease or septic shock.  Absent any guidance from the art and specification, the skilled artisan would be burdened with testing a broad range of compounds in an attempt to discover which ones can be used for the claimed  purpose. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 


Claim Rejection for Improper Markush Grouping - withdrawn
The rejection of claims 1-15 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendment filed July 6, 2021.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2014/0294898 A1) is withdrawn in view of the amendment filed July 6, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,856,292. Although the claims at issue are not the patented claims anticipate the instant claims.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
In the instant case, patented claim 1 recites a compound of formula (I) that is identical to the compound formula instant claims 38, 42, 45, 49 and 51. The patent discloses the instantly claimed use of these compounds: a method of enhancing, stimulating, and/or increasing an immune response in a subject in need thereof (column 33, lines 50-64), a method of inhibiting growth, proliferation, or metastasis of cancer cells in a subject in need thereof (column 34, line 37 - column 35, line 39), a method of treating an infectious disease in a subject in need thereof (column 38, lines 1-59), a method of treating septic shock in a subject in need thereof (column 13, lines 63-67), and a method blocking the interaction of PD-L1 with PD-1 and/or CD80 in a subject (column 3, lines 21-29). Therefore, the instantly claimed methods are not patentably distinct from the patented compounds.
With respect to claims 39-40, the patent discloses administering an additional agent prior to, after, or simultaneously with the compound of formula (I), or the therapeutically acceptable salt thereof, wherein the additional agent is an antimicrobial agent, an antiviral agent, a cytotoxic agent, and/or an immune response modifier (column 12, lines 56-62).
With respect to claims 41, 44, 48, 50 and 52, patented claim 25 recites the identical compound.
	With respect to claim 43, the patent discloses treating cancer is selected from melanoma, renal cell carcinoma, squamous non-small cell lung cancer (NSCLC), non-squamous NSCLC, colorectal cancer, castration-resistant prostate cancer, ovarian cancer, gastric cancer, hepatocellular carcinoma, pancreatic carcinoma, squamous cell carcinoma of the head and neck, carcinomas of the esophagus, gastrointestinal tract and breast, and hematological malignancies (column 35, lines 13-39). 


The rejection of claims 1-5, 14 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,633,419 is withdrawn in view of the amendment filed July 6, 2021.

Cited Art
The prior art of Miller et al. (US 9,308,236) teaches macrocyclic inhibitors of the PD-1/PD-L1 interaction that are closely related to the compounds in claims 38-52. The reference does not teach structures that are the same as the instantly claimed compounds at the position equivalent to
variable R16 of Formula I. Specifically, the reference does not teach that the R16 position can comprise an R17 moiety that contains –(CH2)z-triazolyl-X-R35. Further, the reference does not provide any motivation to make such a substitution. Thus, the compounds of claims 38-52 are both novel and
unobvious over Miller et al. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675


cmb